                     Case 1:19-cr-00445-JMF Document 63 Filed 11/25/20 Page 1 of 1
                                                 LAW OFFICES OF
                                          STEPHEN TURANO
                                                      ______

                                               sturano@turanolaw.com

275 MADISON AVENUE                                                                              60 PARK PLACE
35TH FLOOR                                                                                            SUITE 703
NEW YORK, NY 10016                                                                            NEWARK, NJ 07102
       _____                                                                                        ______

TEL (917) 974-1781                                                                             TEL (973) 648-6777
FAX (212) 208-2981                                                                             FAX (212) 208-2981
                                                                                                     ______

                                                                                    REPLY TO NEW JERSEY OFFICE


                                              November 24, 2020

       Via ECF
       The Honorable Jesse M. Furman
       United States District Judge
       Southern District of New York
       Thurgood Marshall U.S. Courthouse
       40 Foley Square
       New York, NY 10007

                Re:     United States v. Benjamin Figueroa
                        19 Cr. 445 (JMF)

       Dear Judge Furman:

               Benjamin Figueroa’s sentencing is currently scheduled for January 20, 2021. It had been
       previously adjourned so that I could have Mr. Figueroa cognitively evaluated by a psychologist.
       Unfortunately, it has taken far longer than anticipated to get Jessica Pearson, Ph.D., cleared to
       enter the MCC; she was just last week. Dr. Pearson informed me that, given the rise in COVID
       cases across the country and in New York, she is understandably concerned about entering the
       MCC.

             Accordingly, I request an additional 60-day adjournment of Mr. Figueroa’s sentencing.
       The Government, by Ryan B. Finkel, AUSA, consents to the adjournment.

                                                               Respectfully submitted,

                                                               /s/ Stephen Turano

                                                            Stephen Turano
                                                 Application GRANTED. Sentencing is ADJOURNED to March
                                                 25, 2021, at 3:00 p.m. The Clerk of Court is directed to
       cc: Ryan B. Finkel, AUSA                  terminate Doc. #62. SO ORDERED.




                                                                          November 24, 2020
